 1   TRACY L. WILKISON
 2   Acting United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   ANNABELLE J. YANG, CSBN 276380
     Special Assistant United States Attorney
 8         Social Security Administration
 9         160 Spear St., Suite 800
           San Francisco, CA 94105
10
           Telephone: (510) 970-4867
11         Facsimile: (415) 744-0134
12
           Email: annabelle.yang@ssa.gov
     Attorneys for Defendant
13
14
                         UNITED STATES DISTRICT COURT
15                      CENTRAL DISTRICT OF CALIFORNIA
16                            WESTERN DIVISION
17
18   STEPHANIE CALKINS,                     )     Case No. 2:20-cv-02526-AFM
19                                          )
           Plaintiff,                       )     [PROPOSED] ORDER AWARDING
20                                          )     EQUAL ACCESS TO JUSTICE ACT
21                v.                        )     ATTORNEY FEES AND EXPENSES
                                            )     PURSUANT TO 28 U.S.C. § 2412(d)
22
     ANDREW SAUL,                           )     AND COSTS PURSUANT TO 28
23   Commissioner of Social Security,       )     U.S.C. § 1920
24
                                            )
           Defendant.                       )
25                                          )
26                                          )
                                            )
27
28




                                            -1-
 1         Based upon the parties’ Stipulation for the Award and Payment of Equal
 2   Access to Justice Act Fees, Costs, and Expenses:
 3         IT IS ORDERED that fees and expenses in the amount of $1,150 as
 4   authorized by 28 U.S.C. § 2412, and costs in the amount of $0 as authorized by 28
 5   U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
 6
 7   DATE: 6/8/2021
 8                            ___________________________________
 9                            THE HONORABLE ALEXANDER F. MACKINNON
                              UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             -2-
